DETAILED ACTION
1.	This office action is in response to communication filed on 04/28/2021. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ehman et al. Pub. No. 2018/0048058.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehman et al. Pub. No. 2018/0048058. 
Regarding claim 1. Fig. 4 of Ehman et al.  discloses an electronic device (10), comprising:  2a conductive housing (12; paragraph 0040 discloses “e.g., to metal sidewall portions of housing 12”);  3a display module (120) positioned at an opening  (opening of 12) of the conductive housing (12);  4a power source (158) contained within the conductive housing (12);  5a printed circuit board (132) having one or more edges (edges of 132), respective portions of a 6gap (gaps between 132 and 12)  between the one or more edges (edges of 50) and an interior surface of the conductive housing (interior surface of 12) 
Regarding claim 2. The electronic device of claim 1, Fig. 4 further discloses wherein one of the slot antennas slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 4) is configured to transmit or receive RF signals over respective frequency band(s) (paragraph 0037) between 1 GHz and 3 GHz (paragraph 0037 discloses 1575 MHz), and wherein the other slot antenna (other slot or gap between 12 and  32) coupled with the conductive patch (126) is configured to transmit or receive RF signals over respective frequency band(s) less than about 2 GHz (GHz (paragraph 0037 discloses 1575 MHz).  
Regarding claim 13. The electronic device of claim 1, Fig. 4 of Ehman et al. further discloses wherein the slot antennas (126) are each 2configured to transmit or receive communications for at least one of BLUETOOTH, Wi-Fi, 3global positioning system (GPS), or Long-Term Evolution (LTE) communications (paragraph 0037).  
Regarding claim 110. The electronic device of claim 1, Fig. 4 further discloses wherein the PCB (132) further includes (see Fig. 2) at least 2one of a microprocessors (28), memory (paragraph 0034), application specific integrated circuit (Fig. 2), or field 3programmable gate array (FPGA).  

\\NORTHCA - 049242/005802 - 2720115 vi Regarding claim 12. The electronic device of claim 11, Fig. 4 further discloses wherein the slot antenna (slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 4) coupled to the conductive patch (126) is configured to transmit or receive RF signals over two respective frequency 3bands below about 3 GHz (paragraph 0037 discloses 1575 MHz).  
Regarding claim 113. The electronic device of claim 11, Fig. 4 further discloses wherein the slot antenna (slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 4) coupled to the 2conductive patch (126) is configured to transmit or receive at least two of BLUETOOTH, Wi-Fi, 3global positioning system, or Long-Term Evolution (LTE) communications (paragraph 0034).  

Regarding claim 31\\NORTHCA - 049242/005802 - 2720115 vi17. The wearable computing device of claim 16, Fig. 4 further discloses wherein the slot antenna (slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 4) coupled to the conductive patch (126) is configured to transmit or receive RF signals over two 3respective frequency bands below 3 GHz (paragraph 0037 discloses 1575 MHz).  
Regarding claim 118. The wearable computing device of claim 16, Fig. 4 further discloses wherein the slot antenna (60, 62) 2coupled to the conductive patch is configured to transmit or receive at least .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  4, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over of Ehman et al. as applied to claims 1, 11 and 16 above, and further in view of Ramachandran Pub. No. 2014/0015719.
Regarding claims 14, 14 and 19. Ehman et al. applied to claims 1, 11 and 16 above, Fig. 4 of Ehman et al.  further discloses wherein the conductive patch (12) excited by one slot antenna ((slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 4) and configured to transmit or receive band communications (paragraph 0037). However Sayem does not discloses conductive patch (126) is a parasitic patch antenna and band communication (Col. 14 lines 23 24) is a LTE low band communication. 
 Fig. 3 of Ramachandran discloses conductive patch (216) is a parasitic patch antenna (paragraph 0049) and band communication is a LTE low band communication (paragraph 0083).
Ehman et al. and Ramachandran are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ramachandran into Ehman et al.  for the purpose of improved antenna solution that can effectively cause the antenna resonant frequency to 

Regarding claims 16. Ehman et al.  as applied to claims 1 and 16 above does not disclose wherein the natural resonance of the 2antenna (60, 62) is at the LTE low-band frequency range. 
Fig. 3 of Ramachandran discloses an antenna (216) wherein the natural resonance of the 2antenna (216) is at the LTE low-band frequency range (paragraph 0083). 
Ehman et al.  and Ramachandran are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ramachandran into Ehman et al.  for the purpose of improved antenna solution that can effectively cause the antenna resonant frequency to operate in the desired frequency band, as well as compensating for antenna mismatch and detuning effects caused by the presence of a dielectric change (e.g. hand) at a lower cost and complexity, and which provides for improved control of antenna resonance, and methods of tuning and utilizing the same (paragraph 0015 of Ramachandran).

7.	Claims  5, 7-9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Ehman et al. as applied to claims 1, 11 and 16 above, and further in view of Sayem U.S. patent number 10,271,299.
Regarding claims 5 and 15, Ehman et al. applied to claims 1 and 11 above, does not discloses wherein the PCB and a conductive bracket form a back cavity comprising a dielectric gap and facilitating resonance of the slot antennas.

Ehman et al.  and Sayment are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sayment into Ehman et al.  for the purpose providing  an electronic device constructed technology can be worn on a user's wrist and that includes an improved antenna design (Col. 5 lines 67 to Col. 6 line 2 of Sayment). 

Regarding claims 7 and 20, Ehman et al. applied to claims 1 and 16 above, does not discloses  wherein at least one slot antenna  of the 2pair of slot antennas is a half-wavelength slot antenna.  
Fig. 6 Sayment discloses an electronic device (10) comprising at least one slot antenna (60, 62) of the 2pair of slot antennas (60, 62) is a half-wavelength slot antenna (Col. 17 lines 66 to Col. 18 line 2).  
Ehman et al.  and Sayment are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sayment into Ehman et al.  for the purpose providing  The electronic device constructed technology can be worn on a user's wrist and that includes an improved antenna design (Col. 5 lines 67 to Col. 6 line 2 of Sayment). 

 Regarding claim 8, Ehman et al. applied to claims 1 above, does not discloses wherein at least two slot 2grounding pins for tuning the resonances of the pair of slot antennas .  
Fig. 6 Sayment discloses an electronic device (10) comprising at least two slot 2grounding pins (68, 70) for tuning the resonances of the pair of slot antennas (60, 62). 


  Regarding claim 9, Ehman et al. applied to claims 1 above, does not discloses a respective feed 2element for each of the pair of slot antennas.
Fig. 6 Sayment discloses an electronic device (10) further comprising a respective feed 2element (Col. 8 lines 50-55 discloses spring contacts for feed signals) each of the pair of slot antennas (60, 62).
Ehman et al.  and Sayment are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sayment into Ehman et al. for the purpose providing an electronic device constructed technology can be worn on a user's wrist and that includes an improved antenna design (Col. 5 lines 67 to Col. 6 line 2 of Sayment). 
 
 









Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/01/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845